641 F. Supp. 2d 1382 (2009)
In re PUBLIC RECORDS COLLECTION FAIR CREDIT REPORTING ACT (FCRA) LITIGATION.
No. MDL 2071.
United States Judicial Panel on Multidistrict Litigation.
August 6, 2009.
Before ROBERT L. MILLER, JR., Acting Chairman, JOHN G. HEYBURN II, Chairman *, KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

ORDER DENYING TRANSFER
ROBERT L. MILLER, JR., Acting Chairman.
Before the entire Panel[*]: Defendants[1] have moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the Northern District of Georgia or, alternatively, the District of Minnesota. This litigation currently consists of nineteen actions pending as follows: nine actions in the Eastern District of Pennsylvania, six actions in the District of New Jersey, three actions in the District of Minnesota, and an action in the Northern District of Georgia, as listed on Schedule A.[2]
Plaintiffs in fifteen actions take no position on centralization; however, if the Panel centralizes the litigation, these plaintiffs prefer centralization of all except the Minnesota actions in the Eastern District of Pennsylvania or the District of New Jersey. Credit bureau defendants Experian Information Solutions, Inc., and Trans Union LLC take no position as to claims against moving defendants but oppose centralization of the claims against themselves and request that any order of transfer separate and remand such claims. Plaintiffs in the Minnesota actions oppose centralization.
On the basis of the papers filed and hearing session held, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation at the present time. While the actions may share some threshold questions of law regarding movants' classification under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., movants have failed to convince us that any common factual questions are sufficiently complex and/or numerous to justify *1383 Section 1407 transfer at this time. Alternatives to transfer exist that may minimize whatever possibilities may arise of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.

SCHEDULE A
MDL No. 2071  IN RE: PUBLIC RECORDS COLLECTION FAIR CREDIT REPORTING ACT (FCRA) LITIGATION
Northern District of Georgia

Anna Elizabeth Pires v. ChoicePoint Services, Inc., et al., C.A. No. 1:07-3112
District of Minnesota

Diana Rawlings v. Asset Acceptance, LLC, et al., C.A. No. 0:08-1467

David LeRoy Ross v. CSC Credit Services, et al., C.A. No. 0:08-5954

Richard H. Weyhe v. Trans Union, LLC, et al., C.A. No. 0:08-6093
District of New Jersey

Albert Knight v. ChoicePoint, Inc., et al., C.A. No. 1:08-4676

David F. Knechtel v. ChoicePoint, Inc., et al., C.A. No. 1:08-5018

Yolanda Hamilton v. ChoicePoint, Inc., et al., C.A. No. 1:08-5019

Regina Carlton v. ChoicePoint, Inc., et al., C.A. No. 1:08-5779

Jacob Payen v. ChoicePoint, Inc., et al., C.A. No. 1:09-435

William Iler v. Equifax Information Services, LLC, et al., C.A. No. 3:08-1862
Eastern District of Pennsylvania

William H. Bonebrake, Jr. v. Experian Information Solutions, Inc., et al., C.A. No. 2:08-1976

Gregory Hugh Breslin v. Trans Union, LLC, et al., C.A. No. 2:08-2236

Vickie Snead v. Equifax Information Services, LLC, et al., C.A. No. 2:08-3574

Barbara Johansen v. Experian Information Solutions, Inc., et al., C.A. No. 2:08-4640

David M. Thomas, et al. v. LexisNexis Risk & Analytic Group, Inc., et al., C.A. No. 2:08-4861

Edwin A. Santana v. Experian Information Solutions, Inc., et al., C.A. No. 2:08-4956

Robert P. Margeson, Sr. v. ChoicePoint, Inc., et al., C.A. No. 2:08-5043

Jessie J. Payne, Jr. v. Equifax Information Systems, LLC, et al., C.A. No. 2:09-568

John Marricone v. Experian Infomation Solutions, Inc., et al., C.A. No. 2:09-1123
NOTES
[*]  Judge Heyburn took no part in the decision of this matter.
[1]  Reed Elsevier Inc.; LexisNexis Risk & Information Analytics Group, Inc.; ChoicePoint Inc.; ChoicePoint Services Inc.; National Data Retrieval, Inc.; and Superior Information Services Inc.
[2]  Moving defendants initially sought to centralize twenty actions, but an action (Simpson) in the Eastern District of Pennsylvania was dismissed on April 28, 2009.